381 U.S. 274 (1965)
COMMISSIONER OF INTERNAL REVENUE
v.
COOPER ET AL.
No. 262.
Supreme Court of United States.
Decided May 17, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT.
Solicitor General Cox, Assistant Attorney General Oberdorfer and Melva M. Graney for petitioner.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is reversed. Paragon Jewel Coal Co. v. Commissioner of Internal Revenue, 380 U.S. 624.
MR. JUSTICE BLACK and MR. JUSTICE GOLDBERG dissent for the reasons stated in MR. JUSTICE GOLDBERG'S dissenting opinion in Paragon Jewel Coal Co. v. Commissioner of Internal Revenue, 380 U. S., at 639.